Appeal by defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered July 8, 1982, convicting him of attempted criminal possession of a dangerous weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The police had a reasonable basis for stopping defendant’s car, since they observed it traveling at an excessive rate of speed {see, People v Singleton, 41 NY2d 402; People v Ingle, 36 NY2d 413). Furthermore, when, upon approaching defendant to ask for his license and registration, Officer Gaynor observed defendant furtively attempting to secrete something in his crotch, the *872officer was presented with a reasonable suspicion of danger so as to warrant the minimal intrusion of a frisk of defendant (People v Benjamin, 51 NY2d 267). The subsequent seizure of defendant’s gun was, therefore, proper.
Additionally, defendant’s failure to challenge the constitutionality of his prior felony conviction at sentencing constituted a waiver of any allegation of unconstitutionality since he has not shown good cause for his failure to do so (CPL 400.15 [7] [b]).
We have considered defendant’s other contentions and find them to be either unpreserved or without merit. Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.